DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new search was made and art was found to Zelenov which teaches a system for managing audio transmitted to a mobile device, the system comprising: a host in communication with the mobile device and configured to execute a plurality of applications, each of the applications generating an audio stream of a plurality of audio streams; the host is configured to send a common audio stream combining all the audio streams from the applications, to the mobile device; the host is configured to receive IDs for all the applications from the mobile device along with volume settings for audio filters corresponding to the IDs, and apply the volume settings to the audio filters so as to increase volume of the selected audio stream for the application and decrease volume of the audio streams for other applications; and the mobile device is configured to play the common audio stream, see abstract. The applications interfaces are modified by adding special audio functionality such as volume control. The sound stream filter can switch the sound streams and create fading out effects, see col. 6 lines 3-14. An area corresponding to a few pixels at the right screen boarder may be designated for stylus or finger vertical movements regulating the sound volume, see col. 6 lines 43-47.  The sound of an old application is gradually muted and the sound volume of the new active application is gradually increased, see col. 7, lines 31-33.  A flow chart for audio processing when a mobile device user moves from one application to another. In step 930, the application is selected on the mobile device. Otherwise, the user can select a different application in step 945 and the sound of the previously reflected on the screen application is muted and the volume of the selected application is turned on in step 950, see col. 9 lines 40-54

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-25, 27, 29-31, 33, 35-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok U.S. PAP 2016/0054976 A1 in view of of Zelenov U.S. Patent No. 9,389,828 B1.

Regarding claim 23 Seok teaches a method, comprising: 
receiving, by way of an input user interface of a media player, a selection of a play button (playing a multi-track audio file, see par. [0006] ;  the input unit 170 of the apparatus 100 for producing media contents includes an input panel to which various control commands for the apparatus 100 for producing media contents are input from the user, see par. [0028]); 
playing simultaneously, by way of an output user interface of the media player, and in response to the selection, two different versions of the same musical song (reproducing, by a media file editing apparatus, a multi-track audio file in which an accompaniment track and a vocal track corresponding to the accompaniment track are synthesized with each other, see par. [0006]); 
receiving, by way of the input user interface, a volume adjustment (receiving, by the media file editing apparatus, a volume control command of the vocal track from a user, see par. [0006]).
However Seok does not teach receiving, a volume adjustment by way of an adjustment of a volume control of the input user interface, the volume control being configured such that an adjustment of the volume control in a first direction increases a volume of a first of the two different versions being played and decreases a volume of a second of the two versions being played, and such that an adjustment of the volume control in a second direction different from the first direction decreases the volume of the first of the two different versions being played and increases the volume of the second of the two versions being played; and in response to receiving the volume adjustment, increasing a volume of one of the versions being played and decreasing a volume of the other of the versions being played.
In the same field of endeavor Zelonov teaches a system for managing audio transmitted to a mobile device, the system comprising: a host in communication with the mobile device and configured to execute a plurality of applications, each of the applications generating an audio stream of a plurality of audio streams; the host is configured to send a common audio stream combining all the audio streams from the applications, to the mobile device; the host is configured to receive IDs for all the applications from the mobile device along with volume settings for audio filters corresponding to the IDs, and apply the volume settings to the audio filters so as to increase volume of the selected audio stream for the application and decrease volume of the audio streams for other applications; and the mobile device is configured to play the common audio stream, see abstract. The applications interfaces are modified by adding special audio functionality such as volume control. The sound stream filter can switch the sound streams and create fading out effects, see col. 6 lines 3-14. An area corresponding to a few pixels at the right screen boarder may be designated for stylus or finger vertical movements regulating the sound volume, see col. 6 lines 43-47.  The sound of an old application is gradually muted and the sound volume of the new active application is gradually increased, see col. 7, lines 31-33.  A flow chart for audio processing when a mobile device user moves from one application to another. In step 930, the application is selected on the mobile device. Otherwise, the user can select a different application in step 945 and the sound of the previously reflected on the screen application is muted and the volume of the selected application is turned on in step 950, see col. 9 lines 40-54.
It would have been obvious to one of ordinary skill in the art to combine the Seok invention with the teachings of Zelenov for the benefit of filtering out unwanted sounds from other desktop applications, see col. 2 lines 22-30.
Regarding claim 24 Seok teaches the method of claim 23, wherein one of the versions includes a mixture of instrumental and vocal components (multi-track audio file in which an accompaniment track and a vocal track corresponding to the accompaniment track are synthesized with each other, see par. [0010]; he user himself or herself may produce media contents recorded with an original singer's voice of a user's favorite song and the user's voice in a duet mode, see abstract); 
and wherein the other of the versions includes one and not the other of an instrumental component or a vocal component (users voice data, see par. [0007]).  
Regarding claim 25 Zelenov teaches the method of claim 23, wherein the increasing increases the volume of the one of the versions being played in inverse proportion to the volume of the other of the versions being played (apply the volume settings to the audio filters so as to increase volume of the selected audio stream for the application and decrease volume of the audio streams for other applications, see abstract).  
Regarding claim 27 Seok teaches the method of claim 23, wherein the playing plays in synchrony the two different versions of the same musical song (reproducing unit 130 simultaneously reproduces independently the vocal track and the accompaniment track in the multi-track audio file stored in the storage unit 110, and the vocal track and the accompaniment track independently reproduced by the reproducing unit 130 are simultaneously output through the output unit 150 to be transmitted to a user, see par. [0027]).  
Regarding claim 29 Seok teaches a media player system, comprising: 
at least one user interface including an input user interface and an output user interface; 
a memory storing a program; and a processor coupled to the at least one user interface and the memory, the processor being controllable by the program to perform a method including: receiving, by way of an input user interface of a media player, a selection of a play button (playing a multi-track audio file, see par. [0006] ;  the input unit 170 of the apparatus 100 for producing media contents includes an input panel to which various control commands for the apparatus 100 for producing media contents are input from the user, see par. [0028]); 
playing simultaneously, by way of an output user interface of the media player, and in response to the selection, two different versions of the same musical song (reproducing, by a media file editing apparatus, a multi-track audio file in which an accompaniment track and a vocal track corresponding to the accompaniment track are synthesized with each other, see par. [0006]); 
receiving, by way of the input user interface, a volume adjustment (receiving, by the media file editing apparatus, a volume control command of the vocal track from a user, see par. [0006]).
However Seok does not teach receiving, a volume adjustment by way of an adjustment of a volume control of the input user interface, the volume control being configured such that an adjustment of the volume control in a first direction increases a volume of a first of the two different versions being played and decreases a volume of a second of the two versions being played, and such that an adjustment of the volume control in a second direction different from the first direction decreases the volume of the first of the two different versions being played and increases the volume of the second of the two versions being played; and in response to receiving the volume adjustment, increasing a volume of one of the versions being played and decreasing a volume of the other of the versions being played.
In the same field of endeavor Zelonov teaches a system for managing audio transmitted to a mobile device, the system comprising: a host in communication with the mobile device and configured to execute a plurality of applications, each of the applications generating an audio stream of a plurality of audio streams; the host is configured to send a common audio stream combining all the audio streams from the applications, to the mobile device; the host is configured to receive IDs for all the applications from the mobile device along with volume settings for audio filters corresponding to the IDs, and apply the volume settings to the audio filters so as to increase volume of the selected audio stream for the application and decrease volume of the audio streams for other applications; and the mobile device is configured to play the common audio stream, see abstract. The applications interfaces are modified by adding special audio functionality such as volume control. The sound stream filter can switch the sound streams and create fading out effects, see col. 6 lines 3-14. An area corresponding to a few pixels at the right screen boarder may be designated for stylus or finger vertical movements regulating the sound volume, see col. 6 lines 43-47.  The sound of an old application is gradually muted and the sound volume of the new active application is gradually increased, see col. 7, lines 31-33.  A flow chart for audio processing when a mobile device user moves from one application to another. In step 930, the application is selected on the mobile device. Otherwise, the user can select a different application in step 945 and the sound of the previously reflected on the screen application is muted and the volume of the selected application is turned on in step 950, see col. 9 lines 40-54.
It would have been obvious to one of ordinary skill in the art to combine the Seok invention with the teachings of Zelenov for the benefit of filtering out unwanted sounds from other desktop applications, see col. 2 lines 22-30.

Regarding claim 30 Seok teaches the system of claim 29, wherein one of the versions includes a mixture of instrumental and vocal components (multi-track audio file in which an accompaniment track and a vocal track corresponding to the accompaniment track are synthesized with each other, see par. [0010]; he user himself or herself may produce media contents recorded with an original singer's voice of a user's favorite song and the user's voice in a duet mode, see abstract); 
and wherein the other of the versions includes one and not the other of an instrumental component or a vocal component (users voice data, see par. [0007]).  
Regarding claim 31 Zelenov teaches the system of claim 29, wherein the increasing increases the volume of the one of the versions being played in inverse proportion to the volume of the other of the versions being played (apply the volume settings to the audio filters so as to increase volume of the selected audio stream for the application and decrease volume of the audio streams for other applications, see abstract).   
Regarding claim 33 Seok teaches the system of claim 29, wherein the playing plays in synchrony the two different versions of the same musical song (reproducing unit 130 simultaneously reproduces independently the vocal track and the accompaniment track in the multi-track audio file stored in the storage unit 110, and the vocal track and the accompaniment track independently reproduced by the reproducing unit 130 are simultaneously output through the output unit 150 to be transmitted to a user, see par. [0027]).    
Regarding claim 35 Seok teaches a non-transitory computer-readable medium storing instructions which, when executed by a computer processor, causes the computer processor to perform a method, the method comprising: receiving, by way of an input user interface of a media player, a selection of a play button (playing a multi-track audio file, see par. [0006] ;  the input unit 170 of the apparatus 100 for producing media contents includes an input panel to which various control commands for the apparatus 100 for producing media contents are input from the user, see par. [0028]); 
playing simultaneously, by way of an output user interface of the media player, and in response to the selection, two different versions of the same musical song (reproducing, by a media file editing apparatus, a multi-track audio file in which an accompaniment track and a vocal track corresponding to the accompaniment track are synthesized with each other, see par. [0006]); 
receiving, by way of the input user interface, a volume adjustment (receiving, by the media file editing apparatus, a volume control command of the vocal track from a user, see par. [0006]).
However Seok does not teach receiving, a volume adjustment by way of an adjustment of a volume control of the input user interface, the volume control being configured such that an adjustment of the volume control in a first direction increases a volume of a first of the two different versions being played and decreases a volume of a second of the two versions being played, and such that an adjustment of the volume control in a second direction different from the first direction decreases the volume of the first of the two different versions being played and increases the volume of the second of the two versions being played; and in response to receiving the volume adjustment, increasing a volume of one of the versions being played and decreasing a volume of the other of the versions being played.
In the same field of endeavor Zelonov teaches a system for managing audio transmitted to a mobile device, the system comprising: a host in communication with the mobile device and configured to execute a plurality of applications, each of the applications generating an audio stream of a plurality of audio streams; the host is configured to send a common audio stream combining all the audio streams from the applications, to the mobile device; the host is configured to receive IDs for all the applications from the mobile device along with volume settings for audio filters corresponding to the IDs, and apply the volume settings to the audio filters so as to increase volume of the selected audio stream for the application and decrease volume of the audio streams for other applications; and the mobile device is configured to play the common audio stream, see abstract. The applications interfaces are modified by adding special audio functionality such as volume control. The sound stream filter can switch the sound streams and create fading out effects, see col. 6 lines 3-14. An area corresponding to a few pixels at the right screen boarder may be designated for stylus or finger vertical movements regulating the sound volume, see col. 6 lines 43-47.  The sound of an old application is gradually muted and the sound volume of the new active application is gradually increased, see col. 7, lines 31-33.  A flow chart for audio processing when a mobile device user moves from one application to another. In step 930, the application is selected on the mobile device. Otherwise, the user can select a different application in step 945 and the sound of the previously reflected on the screen application is muted and the volume of the selected application is turned on in step 950, see col. 9 lines 40-54.
It would have been obvious to one of ordinary skill in the art to combine the Seok invention with the teachings of Zelenov for the benefit of filtering out unwanted sounds from other desktop applications, see col. 2 lines 22-30.

Regarding claim 36 Seok teaches the non-transitory computer-readable medium of claim 35, wherein one of the versions includes a mixture of instrumental and vocal components (multi-track audio file in which an accompaniment track and a vocal track corresponding to the accompaniment track are synthesized with each other, see par. [0010]; he user himself or herself may produce media contents recorded with an original singer's voice of a user's favorite song and the user's voice in a duet mode, see abstract); 
and wherein the other of the versions includes one and not the other of an instrumental component or a vocal component (users voice data, see par. [0007]).  
Regarding claim 37 Zelenov teaches the non-transitory computer-readable medium of claim 35, wherein the increasing increases the volume of the one of the versions being played in inverse proportion to the volume of the other of the versions being played (apply the volume settings to the audio filters so as to increase volume of the selected audio stream for the application and decrease volume of the audio streams for other applications, see abstract).    
Regarding claim 39 Seok teaches the non-transitory computer-readable medium of claim 35, wherein the playing plays in synchrony the two different versions of the same musical song (reproducing unit 130 simultaneously reproduces independently the vocal track and the accompaniment track in the multi-track audio file stored in the storage unit 110, and the vocal track and the accompaniment track independently reproduced by the reproducing unit 130 are simultaneously output through the output unit 150 to be transmitted to a user, see par. [0027]).    

Claim(s) 26, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok U.S. PAP 2016/0054976 A1 in view of Zelenov U.S. Patent No. 9,389,828 B1, further in view of Hernandez U.S. PAP 2018/0329461 A1.
Regarding claim 26 Seok in view of Zelenov does not teach the method of claim 23, wherein the adjustment of the volume control includes a sliding of a slide bar; and wherein the first direction is opposite the second direction.
In a similar field of endeavor Hernandez teaches multi-screen computing device is provided that includes a processor, at least one speaker, two display devices connected by a hinge containing a hinge sensor, and a housing with two parts, each including a display device. At least one of the displays is configured to display GUI controls, one which adjusts a volume balance between a first and second GUI element displayed on each of the first and second displays, and another which adjusts overall volume, see abstract. Each GUI control 27A and 27B is displayed as a slider control on either or both of the display devices 24A and 24B by a computer program 38 (see FIG. 1). The GUI control 27A is manipulated by a user to adjust an overall volume of both an audio stream of the application 40B executed on the left display device 24B (hereinafter referred to as the left application 40B) and an audio stream of the application 40A executed on the right display device 24A (hereinafter referred to as the right application 40A). A user adjusts the first GUI control 27A by manipulating the handle 28A and sliding it upward or downward (i.e. utilizing a drag motion), so that the program 38 adjusts the volumes of the audio outputted by both the left application 40B and the right application 40A so that the user perceives the volumes of the audio output of both speakers 21A and 21B as increasing or decreasing in tandem with equal magnitude, see par. [0031].  Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B, see par. [0037].
It would have been obvious to one of ordinary skill in the art to combine the Seok in view of Zelenov invention with the teachings of Hernandez for the benefit of allowing a user to adjust a volume balance between a first application and a second application, see par. [0003].
Regarding claim 32 Seok in view of Zelenov does not teach the method system of claim 29, wherein the adjustment of the volume control includes a sliding of a slide bar; and wherein the first direction is opposite the second direction.
In a similar field of endeavor Hernandez teaches multi-screen computing device is provided that includes a processor, at least one speaker, two display devices connected by a hinge containing a hinge sensor, and a housing with two parts, each including a display device. At least one of the displays is configured to display GUI controls, one which adjusts a volume balance between a first and second GUI element displayed on each of the first and second displays, and another which adjusts overall volume, see abstract. Each GUI control 27A and 27B is displayed as a slider control on either or both of the display devices 24A and 24B by a computer program 38 (see FIG. 1). The GUI control 27A is manipulated by a user to adjust an overall volume of both an audio stream of the application 40B executed on the left display device 24B (hereinafter referred to as the left application 40B) and an audio stream of the application 40A executed on the right display device 24A (hereinafter referred to as the right application 40A). A user adjusts the first GUI control 27A by manipulating the handle 28A and sliding it upward or downward (i.e. utilizing a drag motion), so that the program 38 adjusts the volumes of the audio outputted by both the left application 40B and the right application 40A so that the user perceives the volumes of the audio output of both speakers 21A and 21B as increasing or decreasing in tandem with equal magnitude, see par. [0031].  Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B, see par. [0037].
It would have been obvious to one of ordinary skill in the art to combine the Seok in view of Zelenov invention with the teachings of Hernandez for the benefit of allowing a user to adjust a volume balance between a first application and a second application, see par. [0003].

Regarding claim 38 Seok in view of Zelenov does not teach the method non-transitory computer-readable medium of claim 35, wherein the adjustment of the volume control includes a sliding of a slide bar; and wherein the first direction is opposite the second direction.
In a similar field of endeavor Hernandez teaches multi-screen computing device is provided that includes a processor, at least one speaker, two display devices connected by a hinge containing a hinge sensor, and a housing with two parts, each including a display device. At least one of the displays is configured to display GUI controls, one which adjusts a volume balance between a first and second GUI element displayed on each of the first and second displays, and another which adjusts overall volume, see abstract. Each GUI control 27A and 27B is displayed as a slider control on either or both of the display devices 24A and 24B by a computer program 38 (see FIG. 1). The GUI control 27A is manipulated by a user to adjust an overall volume of both an audio stream of the application 40B executed on the left display device 24B (hereinafter referred to as the left application 40B) and an audio stream of the application 40A executed on the right display device 24A (hereinafter referred to as the right application 40A). A user adjusts the first GUI control 27A by manipulating the handle 28A and sliding it upward or downward (i.e. utilizing a drag motion), so that the program 38 adjusts the volumes of the audio outputted by both the left application 40B and the right application 40A so that the user perceives the volumes of the audio output of both speakers 21A and 21B as increasing or decreasing in tandem with equal magnitude, see par. [0031].  Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B, see par. [0037].
It would have been obvious to one of ordinary skill in the art to combine the Seok in view of Zelenov invention with the teachings of Hernandez for the benefit of allowing a user to adjust a volume balance between a first application and a second application, see par. [0003].

Claim(s) 28, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok U.S. PAP 2016/0054976 A1 in view of Zelenov U.S. Patent No. 9,389,828 B1, further in view of Karras U.S. PAP 2019/0171936.

Regarding claim 28 Seok in view of Zelenov does not teach the method of claim 23, further comprising pairing the two different versions using a U-net neural network.  
In a similar field of endeavor Karras teaches a U-net neural network topology, the neural network 110 shown in FIG. 1A comprises a U-net neural network. In an embodiment, the U-net neural network is trained to denoise images, processing corrupted image data to generate clean image data. Although training of the U-net neural network is described in the context of image processing, the U-net neural network may be trained to generate other output data using the progressive modification technique. Depending on the task, the network output data may be audio data, or video data, see par. [0068].
It would have been obvious to one of ordinary skill in the art to combine the Seok in view of Zelenov invention with the teachings of Karras for the benefit of using an improved u-net model with a high level of accuracy for audio processing, see par. [0067].

Regarding claim 34 Seok in view of Zelenov does not teach the system of claim 29, wherein the method includes pairing the two different versions using a U-net neural network.  In a similar field of endeavor Karras teaches a U-net neural network topology, the neural network 110 shown in FIG. 1A comprises a U-net neural network. In an embodiment, the U-net neural network is trained to denoise images, processing corrupted image data to generate clean image data. Although training of the U-net neural network is described in the context of image processing, the U-net neural network may be trained to generate other output data using the progressive modification technique. Depending on the task, the network output data may be audio data, or video data, see par. [0068].
It would have been obvious to one of ordinary skill in the art to combine the Seok in view of Zelenov invention with the teachings of Karras for the benefit of using an improved u-net model with a high level of accuracy for audio processing, see par. [0067].


Regarding claim 40 Seok in view of Zelenov does not teach the non-transitory computer-readable medium of claim 35, wherein the method includes pairing the two different versions using a U-net neural network.
In a similar field of endeavor Karras teaches a U-net neural network topology, the neural network 110 shown in FIG. 1A comprises a U-net neural network. In an embodiment, the U-net neural network is trained to denoise images, processing corrupted image data to generate clean image data. Although training of the U-net neural network is described in the context of image processing, the U-net neural network may be trained to generate other output data using the progressive modification technique. Depending on the task, the network output data may be audio data, or video data, see par. [0068].
It would have been obvious to one of ordinary skill in the art to combine the Seok in view of Zelenov invention with the teachings of Karras for the benefit of using an improved u-net model with a high level of accuracy for audio processing, see par. [0067].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656